Citation Nr: 0825244	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-30 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected diabetes mellitus, type II.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected hypertension.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected coronary artery disease.

4.  Entitlement to an initial compensable evaluation for 
service-connected carotid artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for diabetes mellitus (which was assigned a 20 
percent evaluation, effective March 18, 2003), hypertension 
(which was assigned a 10 percent evaluation, effective March 
18, 2003, coronary artery disease (which was assigned a 10 
percent evaluation, effective January 22, 2004), and carotid 
artery disease (which was assigned a noncompensable 
evaluation effective March 18, 2003).  The claims file was 
subsequently transferred to the Louisville, Kentucky RO.

The issues of entitlement to increased initial evaluations 
for service-connected hypertension, coronary artery disease, 
and carotid artery disease are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
service-connected diabetes mellitus has required the use of 
oral hypoglycemic agents and a restricted diet.




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent evaluation for diabetes, mellitus, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.14, 4.119, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned in the event of award of the 
benefit sought.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

With respect to the veteran's claim for an increased initial 
evaluation for diabetes mellitus, because the January 2005 
rating decision granted service connection for the 
disability, such claim is now substantiated.  As such, his 
filing of a notice of disagreement as to the initial rating 
assigned does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as to 
the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§  5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here 
because the September 2006 Statement of the Case, under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic code (DC) for 
the disability at issue, and included a description of the 
rating formulas under that diagnostic code.  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve higher evaluations for his service-
connected diabetes mellitus.
 
With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and reports of VA examination. Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2007). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extra-schedular 
evaluation may be assigned where the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2007).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Legal Analysis

The veteran asserts that an increased evaluation is warranted 
for his service-connected diabetes mellitus, type 2.  Such 
disability is currently assigned a 20 percent rating pursuant 
to 38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).  

Under Diagnostic Code 7913, a 20 percent is warranted for 
diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus that requires 
insulin, a restricted diet, and regulation of activities.  A 
60 percent rating is assigned when the condition requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
rating is assigned when more than one daily injection of 
insulin is required with restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreation activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and 
strength, or complications that would be compensable if 
separately evaluated.

After reviewing the evidence of record, the Board finds that 
the veteran's diabetes mellitus is no more than 20 percent 
disabling.  The medical evidence shows that the veteran is a 
non-insulin dependent diabetic, who requires an oral 
hypoglycemic agent (Glyburide and Metformin) and a restricted 
diet.  There is no evidence that there are specific 
restrictions or regulation of activities because of his 
diabetes.  Although, on his VA Form 9 submitted in September 
2006, the veteran reported that the diabetes affected every 
aspect of his daily living and livelihood, caused him to no 
longer be able to operate normally on a daily basis, and that 
he had to have help with even the simplest of tasks, there is 
no evidence that such activity restrictions are indeed 
because of his diabetes.  Further, on VA examination in 
August 2004, the examiner reported that the veteran's 
"activities were restricted in that it is aggravating to 
have his food and fluid intake and types monitored and need 
to eat on a strict schedule."  Also, on VA examination in 
August 2004, the examiner reported that the veteran did not 
have a history of hospitalizations due to diabetes, nor was a 
history of ketoacidosis elicited.  The Board observes that on 
the same VA examination, the veteran reported that he had 
occasional hypoglycemic reactions, two a month at times.  The 
veteran reported that he saw his diabetes care provider every 
three to six months.  Therefore, based on the medical 
evidence of record, the Board concludes that, throughout the 
rating period on appeal, the veteran's diabetes mellitus 
symptomology more nearly approximated the criteria for the 
currently assigned 20 percent evaluation, and a staged rating 
is not warranted.  Therefore, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for diabetes mellitus, type 2, at any 
time during the rating period on appeal.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2007).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II, is denied.


REMAND

The veteran asserts that increased initial evaluations are 
warranted for his service-connected hypertension, coronary 
artery disease, and carotid artery disease.  The record 
demonstrates that veteran underwent a VA examination in 
August 2004.  However, the main purpose was to determine the 
etiology of such disabilities and the examiner did not 
provide enough evidence as required by the relevant 
Diagnostic Codes (DC 7005, 7101, and 8008) to properly 
evaluate the disabilities.  The available VA treatment 
records from 2002-2004 also do not provide enough information 
to properly adjudicate these matters.  Therefore, the Board 
finds that the veteran should be afforded a new VA 
examination to determine the current nature and extent of his 
service-connected hypertension, coronary artery disease, and 
carotid artery disease.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he furnish the names, addresses, and dates 
of treatment of all medical providers from 
whom he has received treatment for 
hypertension, coronary artery disease, and 
carotid artery disease since March 2003.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

2.  The veteran should be scheduled for a 
VA examination by the appropriate 
specialist, preferably a cardiologist, to 
determine the nature and severity of his 
hypertension and coronary artery disease.  
All tests and studies deemed necessary 
should be conducted. 

Exercise testing should be conducted, and 
the examiner should indicate whether 
dyspnea, fatigue, angina, dizziness, or 
syncope are produced at workloads of (1) 
three or less metabolic equivalents (METs), 
(2) greater than three, but less than five 
METs, (3) greater than five, but less than 
seven METs, or (4) greater than seven METs.  
If a laboratory determination of METs by 
exercise testing cannot be done for medical 
reasons, the examiner should provide an 
estimate of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or 
syncope.  The examiner should indicate 
whether the veteran's cardiac disability 
requires continuous medication; whether 
there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, 
echocardiogram, or X-ray; whether there is 
evidence of chronic congestive heart 
failure; whether there is evidence of acute 
congestive heart failure within the last 
year and, if so, whether there was more 
than one episode; and whether there is any 
left ventricular dysfunction and, if so, 
whether the ejection fraction is (1) less 
than 30 percent, (2) 30 to 50 percent, or 
more than 50 percent. 

In addition, the examiner should record the 
veteran's blood pressure two or more times. 

3.  The veteran should also be provided a 
VA neurological examination to determine 
the current nature and extent of his 
service-connected carotid artery disease.  
All necessary studies should be completed.  
The examiner is requested to provide a full 
description, including the nature and 
severity, of any residuals found, including 
but not limited to complete or partial loss 
of use of one or more extremities, speech 
disturbances, impairment of vision, 
disturbances of gait, and/or tremors.  

4.  Thereafter, the issues on appeal should 
be readjudicated.  If any benefit sought 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


